          Case 2:19-cv-05276-MTL Document 50 Filed 10/23/20 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9       ReBath LLC,                                      No. CV-19-05276-PHX-MTL
10                     Plaintiff,                         ORDER
11       v.
12       Baths & More of Georgia LLC, et al.,
13                     Defendants.
14            Before the Court is Plaintiff ReBath LLC’s Motion for Default Judgment as to
15   Defendants Justin Hutto and Leslie Hutto (the “Hutto Defendants”) (Doc. 47). For the
16   following reasons, the motion will be denied without prejudice.
17                                                   I.
18            Plaintiff filed a Complaint (Doc. 1) and Motion for Temporary Restraining Order
19   and Preliminary Injunction (Doc. 2) alleging trademark infringement, false designation of
20   origin, and breach of contract against the Hutto Defendants and Baths & More of Georgia
21   LLC (“Baths & More”). On October 24, 2019, the Court granted Plaintiff’s Motion for
22   Preliminary Injunction due to Defendants’ failure to respond. (Doc. 25.) Then, on April 20,
23   2020, the Court granted Plaintiff’s Motion for Sanctions and Request for Summary
24   Disposition and struck the Hutto Defendants’ Answer. (Doc. 44.)
25            In that same order, the Court directed Plaintiff to “apply for entry of default against
26   the Hutto Defendants pursuant to Fed. R. Civ. P. 55(a) within fourteen (14) days of the date
27   of this Order.”* (Id. at 4.) Plaintiff timely did so, and the Clerk of the Court entered default
28
     *
         The Clerk of the Court had previously entered default against Baths & More on December
       Case 2:19-cv-05276-MTL Document 50 Filed 10/23/20 Page 2 of 4



 1   against the Hutto Defendants on April 30, 2020. (Doc. 46.) The Court directed Plaintiff
 2   that “within fourteen (14) days of the clerk’s entry of default against the Hutto Defendants
 3   Plaintiff must apply to the Court for the entry of a default judgment against all three
 4   defendants.” (Doc. 44 at 4) (emphasis added). It also awarded Plaintiff, pursuant to Rule
 5   37(b)(2)(C), its reasonable attorneys’ fees and costs incurred in connection with the Motion
 6   for Sanctions and Notices of Defendants’ Non-Opposition. The Court directed Plaintiff to
 7   “include the application for such fees and costs in its application to the Court for default
 8   judgment.” (Id.)
 9          Nearly three months later, on July 20, 2020, Plaintiff filed the pending Motion for
10   Default Judgment against the Hutto Defendants. (Doc. 47.) The motion does not reference
11   Baths & More. Due to the untimeliness and the omission of Baths & More, the Court
12   ordered a status report. (Doc. 48.) Plaintiff’s status report states, with respect to timing,
13   that it interpreted the Order to require the application for default to include the request for
14   attorneys’ fees and costs. (Doc. 49 at 2.) When the Clerk of the Court did not rule on the
15   fee motion, Plaintiff “assumed the Court had taken the fee application under advisement
16   and that it should wait until the Court had ruled on the pending fee application to submit
17   the application for the entry of default judgment.” (Id. at 2.) When the order did not issue,
18   ReBath ultimately “filed its motion for entry of default judgment and included the fee
19   application again.” (Id.) With respect to Baths & More, Plaintiff states that it
20   “inadvertently” failed to include Baths & More in its motion for default judgment. (Id. at
21   1.) Plaintiff further states that it is “now prepared to submit an Amended Motion for Entry
22   of Default Judgment to include Baths & More as a party against whom default judgment is
23   sought.” (Id. at 2.)
24                                                 II.
25          Once a default has been entered and a defendant fails to move to set aside the
26   default, the Court may enter a default judgment. Fed. R. Civ. P. 55(b)(2). The entry of
27   default judgment is within the Court’s discretion. Aldabe v. Aldabe, 616 F.2d 1089, 1092
28
     4, 2019. (Doc. 33.)

                                                  -2-
       Case 2:19-cv-05276-MTL Document 50 Filed 10/23/20 Page 3 of 4



 1   (9th Cir. 1980). When a case involves multiple defendants, “the court may direct the entry
 2   of a final judgment as to one or more but fewer than all of the claims or parties only upon
 3   an express determination that there is no just reason for delay and upon an express direction
 4   for the entry of judgment.” Fed. R. Civ. P. 54(b) In Frow v. De La Vega, 82 U.S. 552
 5   (1872), the Supreme Court held that where a complaint alleges that defendants are jointly
 6   liable and one of them defaults, judgment should not be entered until the matter has been
 7   adjudicated as to all defendants. Id. at 554. The Ninth Circuit has extended this principle
 8   to defendants that are “similarly situated, even if not jointly and severally liable.” In re
 9   First T.D. & Inv., Inc., 253 F.3d 520, 532 (9th Cir. 2001). See also First Horizon Home
10   Loans v. Centerpiece Mortg., LLC, No. CV-11-0995-PHX-JAT, 2012 WL 2369259, at *2
11   (D. Ariz. June 22, 2012) (“[W]here defendants have closely related defenses or are
12   otherwise similarly situated, the Court should not enter default judgment until the matter
13   has been adjudicated as to all defendants. Further, judgment should not be entered against
14   one defendant until the matter has been adjudicated with regard to all defendants, if
15   judgment would produce logically inconsistent judgments in the same action.”).
16          Here, to grant the pending motion would be to enter default judgment against the
17   Hutto Defendants but not against Baths & More. Although Plaintiff’s Complaint does not
18   allege joint and several liability, the defendants are “similarly situated” in that the Hutto
19   Defendants are the “principals and co-owners of Baths & More.” (Doc. 1 ¶ 4.) Further, all
20   three of Plaintiff’s claims are against all three defendants. (Id. at 19-22.) The Court
21   acknowledges that the likelihood of inconsistent judgments in this case is low, particularly
22   given that default has been entered against all three defendants. (Docs. 33, 46.)
23   Nonetheless, in the interests of judicial economy, the possibility of inconsistent judgments,
24   and Plaintiff’s assertion that it is “prepared to submit an Amended Motion for Entry of
25   Default Judgment to include Baths & More,” the Court will require Plaintiff to do so. (Doc.
26   49 at 2.) The pending motion will be denied without prejudice to Plaintiff’s refiling of a
27   motion for default judgment against all three defendants.
28


                                                 -3-
       Case 2:19-cv-05276-MTL Document 50 Filed 10/23/20 Page 4 of 4



 1                                               III.
 2          Accordingly,
 3          IT IS ORDERED that Plaintiff ReBath LLC’s Motion for Default Judgment as to
 4   Defendants Justin Hutto and Leslie Hutto (Doc. 47) is denied without prejudice.
 5          IT IS FURTHER ORDERED that no later than seven days from the date of this
 6   Order, Plaintiff shall file an amended motion for default judgment against all three
 7   defendants, or else the case will be dismissed for failure to prosecute.
 8          Dated this 23rd day of October, 2020.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -4-
